            Case 7:19-cv-11754-VB Document 22 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
YEHUDA SPIRA,                                                 :
                           Plaintiff,                         :
                                                              :
                                                                  ORDER OF DISMISSAL
v.                                                            :
                                                              :
                                                                  19 CV 11754 (VB)
RUBIN AND ROTHMAN, LLC, and JOHN                              :
DOES 1-25,                                                    :
                           Defendants.                        :
--------------------------------------------------------------x

        The Court has been advised that the parties have settled this case. Accordingly, it is

hereby ORDERED that this action is dismissed as without costs, and without prejudice to the

right to restore the action to the Court’s calendar, provided the application to restore the action is

made by no later than October 2, 2020. To be clear, any application to restore the action must be

filed by October 2, 2020, and any application to restore the action filed thereafter may be denied

solely on the basis that it is untimely.

        All scheduled conferences or other scheduled court appearances are cancelled. Any

pending motions are moot.

        The Clerk is instructed to close this case.

Dated: August 3, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
